Citation Nr: 0943213	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-28 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an increased rating for residuals of a 
compression fracture of C5 with degenerative changes, 
assigned a noncompensable rating prior to September 23, 2005, 
and a 10 percent rating effective that date.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle, currently assigned a 10 
percent evaluation.

5.  Entitlement to an increased rating for residuals of a 
left knee injury, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1983 to April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2005, which denied the claims at issue.  At that 
time, the Veteran's service-connected cervical spine 
disability was rated noncompensble; in a September 2006 
rating decision, the Veteran was granted a 10 percent rating 
for he cervical spine disability, effective September 23, 
2005.  Because the RO assigned an effective date during the 
appeal period, the two-tiered rating remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (A grant of less than 
the maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating.); Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned).  

The increased rating issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no credible evidence indicating that a chronic 
right shoulder disability was of service onset, or present 
within one year of discharge.  

2.  There is no credible evidence indicating that a chronic 
right knee disability was of service onset, or present within 
one year of discharge.  



CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  A chronic right knee disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in May 2005, prior to the 
initial adjudication of the claims, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claims on appeal, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  In March 
2006, he was also provided with information regarding ratings 
and effective dates, as to all claims on appeal.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This letter was not 
sent until after the initial adjudication of the claims.  
However, subsequently, the claim was readjudicated, and a 
supplemental statement of the case was provided in October 
2008, thus correcting the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Service 
treatment records have been obtained.  All available VA 
medical records have been obtained, as have other records 
identified by the Veteran of potential relevance to the 
service connection claims decided in this decision.  He 
states that he is unaware of any additional pertinent 
evidence.  A VA nexus opinion is not warranted because, as to 
the issues decided below, there is no credible evidence 
establishing that an event, injury, or disease occurred in 
service or during an applicable presumptive period for which 
the claimant qualifies, or a credible indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including osteoarthritis, if the disability 
was manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish 
service connection, a veteran must show (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

A.  Right Shoulder

The Veteran contends that he has a right shoulder disability 
which developed due to use and abuse associated with his in-
service duties.  In his substantive appeal, he said that he 
tore ligaments of the right shoulder in service.

Service treatment records do not show any right shoulder 
complaints or abnormal findings in service.  After service, 
complaints pertaining to the right shoulder were first 
recorded in February 1990, when the Veteran received VA 
treatment following a fracture of the right clavicle 
sustained in a fall from his motorcycle.  He was treated for 
that condition over the succeeding months, and the treatment 
records do not show any indication of a right shoulder 
condition prior to the February 1990 accident.  Department of 
Corrections treatment records, dated from 1997 to 2009, show 
occasional complaints of right shoulder pain, but show no 
relationship to service.  

The only evidence that the Veteran's right shoulder 
disability is related to service consists of the Veteran's 
own statements made in connection with the current claim, 
many years after service.  While such statements cannot be 
rejected out of hand, the Board must still determine whether 
lay evidence is credible, in light of factors such as 
possible bias or conflicting statements, and the absence of 
contemporaneous medical evidence is a factor that may be 
weighed against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006).  The absence 
of any contemporaneous suggestion, lay or medical, of a right 
shoulder disability until after a documented post-service 
right shoulder injury with a right clavicle fracture in 1990 
considerably outweighs the Veteran's current statements 
regarding in-service manifestations.  The Board finds that 
there is no credible evidence indicating the condition was 
present in service, or within a year thereafter, and, 
further, that the right shoulder disability was caused by an 
unrelated post-service injury.  Accordingly, service 
connection is not warranted.  In reaching this determination, 
the Board is mindful that all reasonable doubt is to be 
resolved in the Veteran's favor.  The preponderance of the 
evidence is against the claim, however, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In evaluating the Veteran's claim, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as probative evidence.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).     

Thus, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

B.  Right Knee

The Veteran contends that he developed a right knee 
disability due to service.  He states that he developed 
"infantry knee" of the right knee from in-service 
activities such as marching.  In his substantive appeal, he 
said that he tore ligaments of the right knee in service.

Service treatment records do not show any complaints or 
abnormal findings pertaining to the right knee.  An 
orthopedic clinic evaluation in September 1986 revealed the 
right knee to be within normal limits.  An outpatient 
treatment note dated March 17, 1987, shows that the Veteran 
complained of a knee injury.  Other, more detailed service 
treatment records, particularly those dated that same day and 
the next day, clarify that this injury was to the left knee, 
however.  

After service, on a VA examination in July 1987, the 
Veteran's right knee was normal.  

VA outpatient treatment records dated from 1987 to 1995 show 
that in March 1989, the Veteran complained of a problem with 
his right knee.  The doctor suspected a lateral meniscus 
tear, and he was initially treated conservatively.  In July 
1989, a 2-month history of right knee pain, swelling, and 
popping was noted.  Arthroscopic surgery at that time 
disclosed a tear in a huge discoid lateral meniscus.  The 
assessment was lateral meniscus distortion and hypertrophy.  
In August 1989, he underwent arthroscopic removal of discoid 
lateral meniscus.  

Department of Corrections medical records show that in August 
1999, the Veteran crepitus and edema in the right knee.  He 
had a history of right knee surgery about 8 year earlier.  He 
again underwent surgery for internal derangement of the right 
knee in October 1999.  Most recently, in January 2004, he was 
noted to have mild degenerative joint disease.  

None of these records contain any history relating the onset 
of the right knee disability to service.  The only evidence 
that the Veteran's right knee disability is related to 
service consists of the Veteran's own statements made in 
connection with the current claim, many years after service.  
In assessing the weight to be assigned to the Veteran's 
current assertions, first, the Board notes that torn 
ligaments are not a lay-observable condition.  Evidence which 
weighs against his current assertions of in-service onset of 
observable symptoms, such as pain, includes, in particular, 
the 1989 medical evidence of a right knee condition and 
surgery, which indicate a history of knee problems beginning 
at that time.  In addition, the VA examination in July 1987 
did not include any history of right knee complaints, and the 
right knee was specifically noted to be normal at that time.  
This evidence, recorded much closer in time to service, is 
substantially more probative than his current statements, 
made many years later.  When considered together with the 
absence of any report of right knee complaints in the service 
treatment records, the Board finds that the weight of the 
evidence establishes that the Veteran did not have right knee 
symptoms in service, and that degenerative joint disease of 
the right knee was not present until more than one year after 
service.  

In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
The preponderance of the evidence is against the claim, 
however, and the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied.


REMAND

The Veteran contends that his service-connected cervical 
spine, left clavicle, and left knee disabilities have 
increased in severity since his last examination, in February 
1990.  The Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The Veteran is incarcerated in a prison, and, hence, was 
unable to report for the VA examination scheduled in December 
2004.  Although VA's ability to provide assistance to 
incarcerated Veterans is limited by the circumstances of the 
imprisonment, VA adjudicators must "tailor their assistance 
to the peculiar circumstances of confinement.  Such 
individuals are entitled to the same care and consideration 
given to their fellow Veterans."  Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995), quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  To this end, VA provides guidelines for the 
examination of incarcerated Veterans.  Specifically, the AOJ 
or the local Veterans Health Administration (VHA) Medical 
Examination Coordinator is to confer with prison authorities 
to determine whether the Veteran should be escorted to a VA 
medical facility for examination by VHA personnel.  If not, 
the Veteran may be examined at the prison by (1) VHA 
personnel; (2) prison medical providers at VA expense; or (3) 
fee-basis providers contracted by VHA.  See VA ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part III.iv.3.A.11.d (2008).  There 
is no indication that VA sought to obtain an examination, 
under these guidelines.

The most recent record of the Veteran's treatment as an 
inmate includes records dated in late 2008 showing that the 
Veteran complained of symptoms radiating into his arms from 
his cervical spine, and a notation in January 2009 that they 
were awaiting a decision regarding an electromyograph (EMG) 
request.  If any such studies were performed, they must be 
obtained if available.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment for or 
evaluation of cervical spine, left 
shoulder, and/or left knee complaints 
dated from January 2009 to the present, 
from the Limon Federal Correctional Center 
in Limon, CO.  Such records should 
specifically include any studies obtained, 
such as radiographs or an EMG.  All 
efforts to obtain these records should be 
fully documented.

2.  Make arrangements for an examination 
of the incarcerated Veteran, using the 
guidelines established in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part 
III.iv.3.A.11.d (2008).  Such examination 
should determine all musculoskeletal and 
neurological symptoms of the service-
connected residuals of:  (1) Compression 
fracture of C5 with degenerative changes; 
(2) Left clavicle fracture; and (3) Left 
knee injury, status post meniscectomy.  
All symptoms associated with each 
disability should be described.  The 
examiner should specifically address the 
effect of pain on the veteran's functional 
limitations.  All efforts to schedule this 
examination should be fully documented.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims on appeal, to 
include whether staged ratings are 
appropriate for any distinct period of 
time.  If any issue remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, and afforded an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


